          Case 1:20-cv-01734-KBJ Document 23 Filed 12/14/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                               )
ENVIRONMENTAL INTEGRITY                        )
PROJECT, et al.,                               )
                                               )
                           Plaintiffs,         )
                                               )
                                               )
       v.                                      )      Case No. 1:20-cv-1734-KBJ
                                               )
ANDREW WHEELER, in his official                )
capacity as Administrator of the United States )
Environmental Protection Agency, et al.,       )
                                               )
                           Defendants.         )
                                               )

                                    NOTICE OF SERVICE

       Pursuant to ¶ 4 of the Court’s General Order (ECF No. 4) in this matter, Plaintiffs hereby

certify that on December 14, 2020, the undersigned electronically served Plaintiffs’ Motion for

Summary Judgment, inclusive of Plaintiffs’ supporting Memorandum of Points and Authorities,

the exhibits (and index of exhibits) thereto, Statement of Material Facts as to Which There is No

Genuine Issue, and Proposed Order upon each attorney of record via electronic mail as follows:


 Phillip Roark Dupre                                Sarah Izfar
 United States Department of Justice                United States Department of Justice
 Environment and Natural Resources Division         Environment and Natural Resources Division
 Email: phillip.r.dupre@usdoj.gov                   Email: sarah.izfar@usdoj.gov

Attorneys for Federal Defendants



 Adam Charles Sloane
 Mayer Brown LLP
 Email: asloane@mayerbrown.com

Attorney for Proposed Intervenors


                                                1
         Case 1:20-cv-01734-KBJ Document 23 Filed 12/14/20 Page 2 of 2




Respectfully submitted this the 14th Day of December 2020.



                                                  s/ Sanghyun Lee
                                                  Sanghyun Lee, DC Bar No. 1632212
                                                  Mary E. Greene, DC Bar No. 987644
                                                  Environmental Integrity Project
                                                  1000 Vermont Avenue NW, Suite 1100
                                                  Washington, DC 20005
                                                  Telephone: (202) 263-4441
                                                  Facsimile: (202) 296-8822
                                                  SLee@environmentalintegrity.org
                                                  mgreene@environmentalintegrity.org

                                                  Counsel for Plaintiffs




                                              2
